Citation Nr: 9935219	
Decision Date: 12/20/99    Archive Date: 12/23/99

DOCKET NO.  97-33 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for gall bladder 
disease, post operative status.

2.  Entitlement to service connection for bronchitis, 
including based on tobacco use in service.

3.  Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1988 to July 
1992. 

The appeal as to the claim of entitlement to service 
connection for gall bladder disease, post operative status, 
arises from the June 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina, denying service connection for that 
disorder. 

In the course of appeal of that claim for gall bladder 
disease, post operative status, the veteran testified at an 
RO hearing in February 1998 as to that claim.  The transcript 
of that hearing is included within the claims folder.

The appeal as to the claims of entitlement to service 
connection for bronchitis, including on the basis of tobacco 
use in service, and entitlement to service connection for 
hemorrhoids, arise from the December 1998 RO decision denying 
those claims.  

In the course of appeal, the veteran testified at a hearing 
before the undersigned member of the Board at the RO in 
September 1999.  The transcript of that hearing is included 
within the claims folder.  

Also in the course of appeal, medical records underlying a 
Social Security disability award were obtained and associated 
with the claims file.  




FINDINGS OF FACT

1.  The claim for service connection for gall bladder 
disease, post operative status, is not plausible.  

2. The claim for service connection for bronchitis including 
on the basis of tobacco use in service is not plausible.

3. The claim for service connection for hemorrhoids is not 
plausible.


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for gall bladder disease, post 
operative status.  38 U.S.C.A. § 5107(a) (West 1991). 

2.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for bronchitis including on the 
basis of tobacco use in service.  38 U.S.C.A. § 5107(a) (West 
1991). 

3.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for hemorrhoids.  38 U.S.C.A. 
§ 5107(a) (West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records contain no clinically documented 
complaints or findings of gall bladder disease, a respiratory 
disorder, or hemorrhoids.

Upon inservice medical board examination in March 1992, the 
lungs and chest were normal, the abdomen and viscera were 
normal, and the anus and rectum were normal.  The only noted 
complaint was of right knee pain.  

Upon a report of medical history in March 1992, the veteran 
indicated a past history including coughing up blood and 
recent gain or loss of weight.  

Upon inservice medical board evaluation in May 1992 in 
reference to a knee disorder, a routine general examination 
was conducted.  The lungs were clear to auscultation, and the 
chest X-rays were normal.  Abdominal examination was normal.  
Rectal examination was also normal.  

At a July 1995 private medical evaluation of the veteran's 
right hand, a preliminary general examination was conducted.  
Regarding respiratory disorders, the veteran denied dyspnea, 
orthopnea, and paroxysmal nocturnal dyspnea.  The examiner 
found the lungs clear to percussion and auscultation.  The 
examination was also negative for gastrointestinal disorders.  
No findings were noted related to hemorrhoids.  

At a February 1997 medical consultation, the veteran 
complained of abdominal pain and blood stools since August 
1996.  An initial diagnosis was noted to have been 
Salmonella, but subsequent attacks were tied to eating fatty 
foods.  An ultrasound showed a gallstone or gallstones.  

The veteran was hospitalized at a VA facility for gallstones 
from February 1997 to March 1997.  He underwent a 
cholecystectomy (removal of the gall bladder) in March 1997.  
A post-operative diagnosis upon pathologic examination of the 
gall bladder was chronic cholecystitis and cholelithiasis.  

In submissions in March 1997 and March 1998, the veteran 
stated, in effect, that he first experienced pain related to 
gall stones in the Persian Gulf War, including severe pain 
which was non-responsive to pain medication, and pain after 
eating.  He informed that the pain persisted after service, 
and was finally treated with removal of his gall bladder.

In a VA Form 9 submitted in November 1997, the veteran 
stated, in effect, that he had symptoms of gall bladder 
disease in service during the Persian Gulf War as well as 
post service, with ongoing frequent symptoms currently, 
including pain, and bowel movements after eating.  He also 
reported taking Famotidine prescribed by a VA physician.  

The claims file contains two February 1998 outpatient 
treatment records from the Salisbury VA Medical Center 
(VAMC), on one occasion for treatment of a diagnosed upper 
respiratory infection (URI) / bronchitis, and on the other 
occasion for treatment of an upper respiratory infection.  At 
both visits the veteran reported symptoms lasting days, not 
weeks or months.  No chronic respiratory disorder was 
diagnosed.  

At a February 1998 hearing before a hearing officer at the 
RO, the veteran testified that he had pain below his chest in 
service in Saudi Arabia.  He testified that a medic at that 
time told him that he might possibly have gallstones.  He 
testified that he suffered from recurrence of such symptoms 
while in service.  He testified that he had the same symptoms 
post service, including stomach ache and sharp pains, which 
were later diagnosed as gallstones.  

In a March 1998 submission the veteran stated that he started 
smoking in the Persian Gulf War and suffered from coughing.  
He further stated that he was recently treated twice by a 
doctor at VAMC Salisbury.  Also in that submission, he stated 
that he had protruding hemorrhoids that were removed during 
the Persian Gulf War, but that inservice hemorrhoidectomy and 
other inservice medical treatment were not reflected in his 
service medical records.  

At a hearing before the undersigned Board member at the RO in 
September 1999, the veteran testified that he used a 
respiratory device in service to open his airways, and 
reported sick in service to obtain inhalers or a respiratory 
device simply to breathe.  He testified that he was 
prescribed an inhaler in approximately 1990, before being 
stationed in Saudi Arabia, and that he had been prescribed 
inhalers on five separate occasions.  He testified that he 
was prescribed a total of five inhalers before Saudi Arabia, 
and three more before the end of the Persian Gulf War.  He 
added that he had to use the inhalers constantly in the 
winter and summer, using the inhaler in the morning and at 
night.  He testified that he would sometimes have to use it 
also to jog.  He testified that in service he was told that 
he might have a touch of bronchitis.  He testified that post 
service he was treated for bronchitis at the Iredell hospital 
in Statesville, North Carolina.  He testified that he was 
given a medical profile both for his knee and for his 
bronchial asthma while in service.  He added that he was 
still receiving treatment at VA facilities.  He testified 
that following removal of gallstones he received no further 
treatment for that condition.  He testified to gall bladder 
surgery post service in the spring of 1997.
 
Also at that hearing, he testified that he had hemorrhoids 
surgically removed while he was in the military.  He 
testified that he was in Saudi Arabia, by the front line, and 
was treated in a medical vehicle, something like an 
ambulance, by the chief warrant officer.  He testified that 
the hemorrhoids were sticking out, and the warrant officer 
cut them with a scalpel and then bandaged him with gauze and 
sent him back to the front line.  He testified that 
afterwards in service he had been given suppositories and 
more gauze because he kept hemorrhaging and couldn't use the 
bathroom very well, adding that it was fairly messy.  He 
testified that thereafter upon returning to the United States 
he still could not sit down for long periods due to his 
hemorrhoids, and had to watch carefully when he defecated 
because if he hemorrhaged he had to go back to the hospital.  
He described having difficulty with bowel movements, with use 
of enemas in service and post service.  He testified that in 
service he had gone to the hospital for enemas on multiple 
occasions, and thereby missed a lot of active duty status.  
He testified that the enemas were treatment for the 
hemorrhoids.  He added that he had been hospitalized post 
service at a civilian hospital for hemorrhage, and received 
an enema then.  He added that every time he had an enema he 
always bled "at the tip" (sic).   

Also at the September 1999 hearing, the veteran testified 
that post service he was treated for digestive system 
complaints at the Iredell hospital in Statesville, North 
Carolina.  He added that he had suffered from digestive 
system symptoms ever since he left the military in 1992.  He 
testified that he was also treated post service for digestive 
system complaints at the Davis Hospital in Statesville, North 
Carolina, and at the VAMC in Salisbury, North Carolina.  

Analysis

According to the provisions of 38 U.S.C.A. § 5107 (a) (West 
1991), the veteran has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claims are well grounded.  A claim is 
well grounded when it is plausible.  In Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990), the United States Court of Appeals 
for Veterans Claims (Court) held that a plausible claim is 
one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive, but 
only plausible to satisfy the initial burden of 38 U.S.C.A. 
§ 5107(a).

If the veteran submits no cognizable evidence to support a 
claim, the claim cannot be well grounded.  Tirpak v. 
Derwinski, 2 Vet.App. 609, 611 (1992).  If the claim is not 
well grounded, the claimant cannot invoke the VA's duty to 
assist in the development of the claim.  Grottveit v. Brown, 
5 Vet.App. 91, 93 (1993); See 38 U.S.C.A. § 5107(a) (West 
1991); Rabideau v. Derwinski, 2 Vet.App. 141, 144 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 
7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also Tidwell v. West, 11 Vet. 
App. 242 (1998).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 and Supp 1999).  Service 
connection may also be granted for calculi of the gall 
bladder if manifested to a degree of 10 percent or more 
within the first post service year.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (1999).  

Regarding the claim for service connection for gall bladder 
disease, post operative status, the Board observes that 
service medical records contain no findings or assessments 
referable to the gall bladder. 

Post service medical records show that the veteran first 
experienced gastrointestinal symptoms in August 1996, and 
those symptoms were ultimately attributed to gallstones.  
Gallstones were confirmed by VA ultrasound and medical 
consultation in February 1997.  There is no medical record 
indicating the presence of gallstones prior to August 1996.  

The veteran has contended that he experienced 
gastrointestinal symptoms in service, but has presented no 
cognizable (medical) evidence establishing a causal link 
between any such purported symptoms and his gall bladder 
disease, which was first medically identified in 1996 and 
1997, years after his service separation in July 1992.  
Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is beyond 
the competence of the person making the assertion.  See King 
v. Brown, 5 Vet.App. 19, 21 (1993).  In the present case, the 
veteran's evidentiary assertions as to a link between his 
gall bladder disease and his period of service are beyond his 
competence.  Lay persons are not competent to offer medical 
opinions.  Espiritu v. Derwinski,  2 Vet.App. 492 (1992).

Accordingly, absent cognizable (medical) evidence 
establishing a causal link between the veteran's period of 
service and his current gall bladder disease, post operative 
status, a well-grounded claim for that disorder has not been 
presented.  Caluza; Tidwell.

The Board next looks to the veteran's claim for service 
connection for bronchitis, including on the basis of tobacco 
use in service.  The Board notes that the veteran was twice 
in February 1998 briefly treated at a VA facility for a 
diagnosed URI or bronchitis, with the complained-of symptoms 
lasting days, not weeks or months.  There is no indication in 
the record that the brief respiratory episode or episodes in 
February 1998 were in any way related to a prior, ongoing 
bronchial condition, or that they represented a chronic 
condition.  The claims file as a whole contains no diagnosis 
of any respiratory condition prior to February 1998, or of 
any chronic respiratory disorder at the current time.  In 
summary he is not shown to have chronic bronchitis now due to 
tobacco use or due to any other irritant, and no physician on 
record in the case has linked a current diagnosis of 
bronchitis to tobacco use in service or any other event in 
service.    

The veteran's statements or testimony are not cognizable to 
establish either current bronchitis or a causal link between 
his period of service and current bronchitis.  Lay testimony 
is not competent evidence to support contentions of medical 
causation or medical diagnosis; competent medical evidence is 
required.  See Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  
Accordingly, a well-grounded claim for service connection for 
bronchitis has not been presented.  Caluza; Tidwell.

Looking to the veteran's claim for service connection for 
hemorrhoids, the Board notes the veteran's contentions of 
external hemorrhoids surgically excised in the field in 
service.  However, service medical records include no 
complaints or findings of hemorrhoids, with no service 
medical records of any such surgical procedure.  Post-service 
medical records are also entirely negative for any findings 
or assessments of hemorrhoids.  The veteran's lay testimony 
is not competent evidence to support contentions of medical 
causation or medical diagnosis; competent medical evidence is 
required.  See Murphy.  Absent cognizable (medical) evidence 
of current hemorrhoids and of a causal link between the 
veteran's period of service and current hemorrhoids, the 
veteran has failed to present a well-grounded claim for 
service connection for hemorrhoids.  


ORDER

1.  Service connection for gall bladder disease, post 
operative status, is denied as not well grounded.

2.  Service connection for bronchitis is denied as not well 
grounded.

3.  Service connection for hemorrhoids is denied as not well 
grounded.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

 

